DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
This application is a continuation of 16/356,502 filed on 3/26/2019, now patented US 10,986,027 B2.
16/356,502 has a provisional application 62/648,470 filed on 3/27/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/1/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 4 and 7:
Claim 4 and claim 7 each recite “further comprising transmitting …” step and it renders the claim indefinite because it is unclear whether the “transmitting …” step in claim 4 and claim 7 occurs at the same time as the first transmitting step of the claim 1 (i.e., “transmitting, … , a downlink transport block together with a response to the first message”) or after the second receiving step of the claim 1 (i.e., “receiving, … , feedback corresponding to the downlink transport block …”). For examination purpose only, the “transmitting …” steps of claim 4 and claim 7 are interpreted as occurring in the “transmitting, …, a downlink transport block …” step of claim 4 and claim 7, respectively, at the same time.

Regarding claims 5-6 and 8:
Claims 5-6 and 8 are also rejected because they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 10, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2020/0053795 A1, hereinafter Lin) claiming benefit to and fully-supported by US provisional applications 62/715,292 filed on Aug. 7, 2018.

Regarding claim 2:
	Lin teaches a method (see, Lin: Abstract and Fig. 2) comprising: 
receiving, at a base station, a first message comprising a dedicated preamble for a random access channel request (see, Lin: Fig. 2 and para. [0033], “the base station 13 receives the random access request message Msg1a (i.e., the dedicated preamble)”, support is found on page 5 of 62/715,292. The Msg 1a is equivalent to the first message.); 
transmitting, from the base station, a downlink transport block together with a response to the first message (see, Lin: Fig. 2 and para. [0033], “the transceiver 133 of the base station 13 transmits a random access response message Msg2a carrying the early downlink data EDD to the user equipment 11 (labeled as an action 215).”, support is found on page 5 of 62/715,292. The Msg2a is equivalent to the response to the first message carrying the downlink transport block (i.e., the early downlink data EDD).); and 
receiving, at the base station, feedback corresponding to the downlink transport block in a physical uplink control channel or in a physical uplink shared channel (see, Lin: Fig. 2 and para. [0040], “the transceiver of 113 of the user equipment 11 may transmit the scheduling request message SRM to the base station 13 (labeled as an action 231). In some embodiment, the scheduling request message SRM may carry a Hybrid Automatic Repeat Request acknowledgement (HARQ ACK) for the early downlink data EDD to inform the base station 13 that the user equipment 11 acknowledges receipt of the early downlink data EDD transmitted by the base station 13.”, support is found on page 5 of 62/715,292. It is well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that a physical channel used for uplink transmission is either a PUCCH or a PUSCH which may be used for transmission of ACK/NACK for downlink data.).

Regarding claim 3: 
As discussed above, Lin teaches all limitations in claim 2.
	Lin further teaches wherein the first message comprises a Msg1 transmission (see, Lin: Fig. 2 and para. [0033], “the base station 13 receives the random access request message Msg1a (i.e., the dedicated preamble)”, support is found on page 5 of 62/715,292. The Msg 1a is equivalent to the first message.).

Regarding claim 10:
As discussed above, Lin teaches all limitations in claim 2.
	Lin further teaches wherein the response to the first message comprises a Msg2 transmission (see, Lin: Fig. 2 and para. [0033], “the transceiver 133 of the base station 13 transmits a random access response message Msg2a carrying the early downlink data EDD to the user equipment 11 (labeled as an action 215).”, support is found on page 5 of 62/715,292. The Msg2a is equivalent to the response to the first message carrying the downlink transport block (i.e., the early downlink data EDD).).

Regarding claim 12: 
Claim 12 is directed towards an apparatus comprising a base station (see, Lin: Fig. 1, base station 13), the apparatus, further comprising a receiver and a transmitter (see, Lin: Fig 1., transceiver 133 and para. [0024]), configured to perform the method of claim 2. Therefore, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 13:
Claim 13 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 20:
Claim 20 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 10. As such, claim 20 is rejected under similar rationale to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Aiba et al. (US 2021/0014881 A1, hereinafter Aiba) claiming benefit to and fully-supported by US provisional applications 62/631,187 filed Feb. 15, 2018.

Regarding claim 4:
As discussed above, Lin teaches all limitations in claim 2.
	Lin does not explicitly teach wherein transmitting a downlink control information format addressed to a cell radio network temporary identifier.
In the same field of endeavor, Aiba teaches wherein transmitting a downlink control information format addressed to a cell radio network temporary identifier (see, Aiba: para. [0093] teaches wherein “the DCI format A (e.g., the DCI format A with the CRC scrambled by the C-RNTI) may be used for transmitting downlink control information (e.g., DCI).”, support is found in para. [0096] on page 26 of 62/631,187.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include the teachings of Aiba in order to use the DCI for scheduling of the downlink that can be used with the C-RNTI (e.g., DCI format A) (see, Aiba: para. [0092], support is found in para. [0095] on page 26 of 62/631,187.). 

Regarding claim 5:
As discussed above, Lin in view of Aiba teaches all limitations in claim 4.
	Aiba further teaches wherein the downlink control information format comprises an uplink timing advance value, a new data indicator, a redundancy version, a hybrid automatic repeat request processes number, a downlink assignment index, a transmit power control command for a scheduled physical uplink control channel transmission, a physical uplink control channel resource indicator, or some combination thereof (see, Aiba: para. [0093] teaches wherein the DCI format A includes a new data indicator, HARQ process number, a downlink assignment index, a transmission power control (TPC) command for scheduled PUCCH, a PUCCH resource indicator, a timing indicator, etc., support is found in para. [0096] on pages 26-27 of 62/631,187.).

Regarding claim 6:
As discussed above, Lin in view of Aiba teaches all limitations in claim 4.
	Aiba further teaches wherein the downlink control information format is based on downlink control information format 1_0 (see, Aiba: para. [0092] teaches wherein “the DCI format 1_0 that is used for scheduling of the PDSCH in the cell may be used as the DCI format for the downlink.”, support is found in para. [0095] on page 26 of 62/631,187.).

Regarding claim 14:
Claim 14 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 4. As such, claim 14 is rejected under similar rationale to claim 4.

Regarding claim 15:
Claim 15 is directed towards the apparatus of claim 14 that is further limited to perform the similar features to claim 5. As such, claim 15 is rejected under similar rationale to claim 5.

Regarding claim 16:
Claim 16 is directed towards the apparatus of claim 14 that is further limited to perform the similar features to claim 6. As such, claim 16 is rejected under similar rationale to claim 6.

Claims 9, 11, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Baghel et al. (US 2013/0301611 A1, hereinafter Baghel).

Regarding claim 9:
As discussed above, Lin teaches all limitations in claim 2.
	Lin does not explicitly teach wherein the response to the first message comprises an uplink grant.
In the same field of endeavor, Baghel teaches wherein the response to the first message comprises an uplink grant (see, Baghel: para. [0098] teaches wherein the eNB sends the RAR (RACH message 2) which contains the initial UL grant. The RACH message 2 is the response to the first message (i.e., Msg 1).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include the teachings of Baghel in order for the UE to be able to send data packet to the base station (e.g., eNB) in RACH message 3 (Msg. 3) on the PUSCH (see, Baghel: para. [0132]). 

Regarding claim 11:
As discussed above, Lin teaches all limitations in claim 2.
	Lin does not explicitly teach wherein the response to the first message is transmitted within a response window.
In the same field of endeavor, Baghel teaches wherein the response to the first message is transmitted within a response window (see, Baghel: para. [0098] teaches wherein the eNB sends the RAR (RACH message 2) within the RA response window. The RACH message 2 is the response to the first message (i.e., Msg 1).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include the teachings of Baghel in order for the UE to not to perform multiple retransmissions of the first message (i.e., Msg 1) as a result of RAR response window expiration at the UE, which is known to one of ordinary skill in the art. 

Regarding claim 19:
Claim 19 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Regarding claim 21: 
Claim 21 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 11. As such, claim 21 is rejected under similar rationale to claim 11.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), 2nd paragraph, set forth in this Office action (in pages 3-4) and to include all of the limitations of the base claim and any intervening claims
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471